Cite as 2013 Ark. 451

           SUPREME COURT OF ARKANSAS
                           No.   CV-13-955

THERESA ROEDER, AS THE               Opinion Delivered NOVEMBER 7, 2013

ADMINISTRATRIX OF THE ESTATE
OF ESTHER KAY ROEDER,
DECEASED, AND ON BEHALF OF THE
WRONGFUL DEATH BENEFICIARIES
OF ESTHER KAY ROEDER; TARA           REQUEST TO CERTIFY QUESTION
ROEDER, AS THE ADMINISTRATRIX        OF LAW FROM THE UNITED STATES
OF THE ESTATE OF BRUCE WAYNE         DISTRICT COURT FOR THE
ROEDER, AND ON BEHALF OF THE         WESTERN DISTRICT OF ARKANSAS,
WRONGFUL DEATH BENEFICIARIES         HOT SPRINGS DIVISION
OF BRUCE WAYNE ROEDER; AND
TARA    ROEDER, AS         THE       CERTIFIED QUESTION ACCEPTED.
ADMINISTRATRIX OF THE ESTATE
OF DEBORAH BUSBY ROEDER, AND
ON BEHALF OF THE WRONGFUL
DEATH BENEFICIARIES OF DEBORAH
BUSBY ROEDER
                   PETITIONERS

V.

UNITED STATES OF AMERICA; JAMES
S. WATSON, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; GLORIA
MAPLES CHRISMER, IN HER
INDIVIDUAL AND OFFICIAL
CAPACITY; NORMAL L. WAGONER,
IN HIS INDIVIDUAL AND OFFICIAL
CAPACITY; JAMES B. KOZIK, IN HIS
INDIVIDUAL AND OFFICIAL
CAPACITY; AND JOHN DOES 1–5, IN
THEIR INDIVIDUAL AND OFFICIAL
CAPACITY
                    RESPONDENTS


                           PER CURIAM
                                    Cite as 2013 Ark. 451

        In accordance with section 2(D)(3) of amendment 80 to the Arkansas Constitution and

Rule 6-8 of the Rules of the Supreme Court and Court of Appeals of the State of Arkansas,

the Honorable Susan O. Hickey, of the United States District Court for the Western District

of Arkansas, Hot Springs Division, filed a certification order with our clerk on October 1,

2013.    The certifying court requests that we answer a question of law that may be

determinative of a cause now pending in the certifying court, and it appears to the certifying

court that there is no controlling precedent in the decisions of the Arkansas Supreme Court.

After a review of the certifying court’s analysis and explanation of the need for this court to

answer the question of law presently pending in that court, we accept certification of the

following question, as herein formulated:

              Whether “malicious” conduct, under Ark. Code Ann. § 18-11-307(1), includes
        conduct in reckless disregard of the consequences from which malice may be inferred.

        We note that the question of the correct statutory interpretation of “malicious” was

raised in Carr v. Nance, 2010 Ark. 497, 370 S.W.3d 826, but this court declined to address it

because the jury was never instructed on malice and returned a general verdict form. This per

curiam order constitutes notice of our acceptance of the certification of the question of law.

For purposes of the pending proceeding in this court, the following requirements are imposed:

               A. Time limits will be calculated from the date of this per curiam order
        accepting certification. The plaintiffs in the underlying action, Theresa Roeder, as the
        Administratrix of the Estate of Esther Kay Roeder, deceased, and on behalf of the
        wrongful death beneficiaries of Esther Kay Roeder; Tara Roeder, as the Administratrix
        of the Estate of Bruce Wayne Roeder, and on behalf of the wrongful death
        beneficiaries of Bruce Wayne Roeder; and Tara Roeder, as the Administratrix of the
        Estate of Deborah Busby Roeder, and on behalf of the wrongful death beneficiaries
        of Deborah Busby Roeder, are designated the moving parties and will be denoted as


                                               2
                               Cite as 2013 Ark. 451

the “Petitioners,” and their brief is due thirty days from the date of this per curiam; the
defendants, United States of America; James S. Watson, in his individual and official
capacity; Gloria Maples Chrismer, in her individual and official capacity; Normal L.
Wagoner, in his individual and official capacity; James B. Kozik, in his individual and
official capacity; and John Does 1–5, in their individual and official capacity, shall be
denoted as “Respondents,” and their brief shall be due thirty days after the filing of
Petitioners’ brief. Petitioners may file a reply brief within fifteen days after
Respondents’ brief is filed.

       B. The briefs shall comply with this court’s rules as in other cases except for
the briefs’ content. Only the following items required in Arkansas Supreme Court
Rule 4-2(a) shall be included:

                (3) Points on appeal which shall correspond to the certified question of
         law to be answered in the federal district court’s certification order.

                (4) Table of authorities.

                (6) Statement of the case which shall correspond to the facts relevant to
         the certified question of law as stated in the federal district court’s certification
         order.

                (7) Argument.

                (8) Addendum.

                (9) Cover for briefs.

       C. Oral Argument will only be permitted if this court concludes that it will be
helpful for presentation of the issue.

         D. Arkansas Supreme Court Rule 4-6 with respect to amicus curiae briefs will
apply.

         E. This matter will be processed as any case on appeal.

       F. Rule XIV of the Rules Governing Admission to the Bar shall apply to the
attorneys for the Petitioners and the Respondents.




                                           3
                                     Cite as 2013 Ark. 451

       Pursuant to Arkansas Supreme Court Rule 6-8(d), we request that the parties include

in an addendum the following pleadings: the complaint; the answer, if any; the motion for

summary judgment; and any responses, replies, and briefs in support thereof. In addition, if

the parties believe that any additional pleadings will be useful to our understanding of the legal

issues presented in this certified question, those pleadings should be included as well.

       Certified question accepted.




                                                4